PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 14/502,981
Filing Date: 30 Sep 2014
Appellant(s): Ioveva et al.



__________________
Erol C. Basol Reg. No. 65,150 
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/6/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/15/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claim(s) 6-7 are rejected under 35 USC 112(a).
Claim(s) 6-7 and 12-28 are rejected under 35 USC 112(b).
Claim(s) 6-7 and 12-28 are rejected under 35 USC 101. 

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
The rejection of claim 28 under a 35 USC 112(a) has been withdrawn by the Examiner.
The rejection of claim 6 under a 35 USC 112(a) directed to CRM has been withdrawn by the Examiner.
The rejection of claim 6 under a 35 USC 112(b) directed to CRM has been withdrawn by the Examiner.



(2) Response to Argument
In regards to the 35 USC 112(a) rejection(s):
Claim 6:
	Appellant’s claim limitation recites:
in accordance with, and in response to, a determination, by the content storage system, that an approval message is received from at least one of the one or more computing devices of the at least one adult family member, processing the purchase using the purchase account associated with the family account, and after processing the purchase, transmitting the purchased content item to the computing device of the child family member;
in accordance with, and in response to, a determination, by the content storage system, that an authorization input is received, from the computing device of the child family member, corresponding to a request for in-person approval of the purchase at the computing device of the child family member, for a respective adult family member associated with the family account that authenticates the respective adult family member, processing the purchase using the purchase account associated with the family account, and after processing the purchase, transmitting the purchased content item to the computing device of the child family member; and
Appellant’s Specification recites:

[0015] In one aspect, a method comprises at a content storage system associated with a one content server from which content can be purchased, storing a family account at the content storage system, the family account having at least one adult family member and at least one child family member, the family account associated with a purchase account. The content storage system receives from a computing device of a child family member a request to purchase a content item from the content server associated with the content storage system. The content storage system determines from family account whether the purchase requires a real time approval by an adult family member associated with the family account. In response to determining that the purchase requires a real time approval, and prior to processing the purchase and downloading the content item to the computing device of the child family member, the content storage system transmits to a computing device of the at least one adult family member a message indicating that approval of the purchase by the  
child family member is required. In response to receiving an approval message from the computing device of the adult family member, the content storage system processes the purchase transaction using the purchase account, and transmits the purchased content item to the computing device of the child family member. In response to receiving an a decline message from the computing device of the adult family member, the content storage system terminate the purchase. 

[0130] Following selection of approve link 718, the adult family member's computing device 100 transmits an approval message back to the system 200. In one optional embodiment, following selection of approval link 718, the child family member's computing device 100 display a screen with an input field to receive the credit card authorization code for the purchase account to validate that the user is in fact the adult family member; alternatively, the input may be the user's account password, or other credentials not know to - 53 -18602/26623/DOCS/5478700.1 
the child family member. The system receives the approval message (and optional authorization information), and using the purchase server 210, proceeds to process 632 the transaction, including authorization of payment using the purchase account associated with the family account. Upon authorization of payment, the content item is downloaded 634 by the download server 212 to the user's computing device 100B. Optionally, the user's computing device 100B receives a message indicating the purchase has been approved, such as illustrated in FIG. 7.7. The content is also shared 636 with other family members, as determined by the account settings in the family account. 

[0131]     In another embodiment, following selection of Yes link 706, the system 200 transmits to the user's computing device 100 a message indicating that the child family member can request permission for the purchase in person, for example by selecting link 722 in banner 724 in FIG. 7.8. This beneficially enables the user, such as a child family member, to immediately obtain approval from an available, adult family member who may be nearby, rather than waiting. In this embodiment, following selection of link 722, the system 200 via computing device 100 provides a selection link 726 for each family member who can approve the purchase, for example as illustrated on screen 713 in FIG. 7.9. Following selection of the link 726 for one of the family members, the user's computing device 100 prompts for an authorization input, such as the password of the identified family member, for example as illustrated by screen 715 in FIG. 7.10; in another embodiment the authorization input is the credit card verification code for the purchase account. The child family member would then hand his or her computing device 100 to the adult family member, who would then input the authorization input, such as their password or credit card verification code.  
 
Following input of the authorization input, the family sharing module 152 transmits the password to the system 200, which passes the information to the user account server 208 to authenticate the adult family member. Following an indication from the server 208 that the adult family member has been authenticated, the purchase server 210 proceeds to process the transaction, including authorization of payment using the purchase account associated with the family account. Upon authorization of payment, the content item is downloaded by the download server 212 to the user's computing device. If the authorization input is not authenticated, then the purchase is terminated, and the content is not downloaded to the child family member's computing device 100B.  


    PNG
    media_image2.png
    784
    577
    media_image2.png
    Greyscale

The Appellant asserts that the claim depicts, “two conditional branches that correspond to separately sufficient manners of allowing the purchase to proceed” [Page 6 of Appeal Brief].  However, it is unclear HOW Applicant’s claimed invention works for Appellant’s claim subsequently then recites:
and in accordance with, and in response to, a determination, by the content storage system, that a decline message is received from at least one of the one or more computing devices of the at least one adult family member, terminating the purchase without transmitting the content item to the computing device of the child family member.

However, based on Appellant’s Par. 130, Figure 7.5, once the user clicks on #718 [Approve], the transaction is completed; therefore, there is not further receipt of a “decline message,” subsequent of the user selecting button #718.  It is being interpreted that the “decline message” is being derived from the teachings of Par. 131, which teaches another embodiment.  Therefore, the Examiner respectfully disagrees with the Appellant’s argument and finds them to be not persuasive.  Therefore, the Examiner maintains his rejection.

In regards to the 35 USC 112(b) rejection(s):
As to claim 6:
Appellant’s claim limitation recites:

at the content storage system associated with a content server from which content can be purchased:
Here, the scope of the claim is unclear as Appellant’s use of “can” is not fully defined.	

Therefore, the scope of the claim is not clear and one of ordinary skill in the art would not be reasonable appraised of the scope of the claim.1
As to claim 27:
Appellant’s claim limitation recites:
27.    (New) The non-transitory computer-readable storage medium of claim 6, wherein processing the purchase using the purchase account associated with the family account includes:

processing the purchase using the purchase account associated with the family account; and

The scope of the claim is unclear as Appellant attempts to claim a process without setting forth any steps involved in the process which generally raises an issue of indefiniteness.  Appellant’s claims merely recites a use without any active, positive steps delimiting how this use is actually practiced.2   Therefore, the Examiner respectfully disagrees with the Appellant and maintains his rejection. 
	Claim 7 contains similar language or like deficiencies found in claim 6.

In regards to the 35 USC 101 rejection(s):
As to claim(s) 6-7 and 12-28:
Appellant’s argument that the 35 USC 101 rejections, set forth in the prior office action, was improper because Appellant’s claim is directed to a very particular way of approving or denying purchase requests has fully been considered, but is not persuasive.

The Examiner respectfully disagrees with the Appellant’s contentions.  Appellant’s claim 6, is directed to the abstract idea of “the mental process for controlling the consumption to content (e.g. DRM),” without significantly more.  

Taking Appellant’s claim elements separately, the functions performed by the computer at each step of the process is purely conventional.  Using computers to perform the function(s) of, “storing…receiving…determining…transmitting…purchasing…processing…terminating” are one of the most basic function(s) of a computer.  These function(s) of, “storing…receiving…determining…transmitting…purchasing…processing…terminating” are functions that can be achieved by a general purpose computer without special programing.  None of these activities are used in some unconventional manner nor do any produce an unexpected result. 

It must be determined if the focus of the claims is on a specific improvement in relevant technology or on a process that itself qualifies as an “abstract idea” for which computers are invoked merely as a tool. 

Here, however, Appellant’s Specification (including the claim language) makes clear that the claims focus on an abstract idea, and not on any improvement to computer technology and/or functionality. 

Claim 6 does not, for example, purport to improve the functioning of the computer itself.  Nor does it effect in the improvement in any other technology or technical field.  Appellant’s claim limitations does not describe any particular improvement in the manner of a computer functions.  

None of Appellant’s limitations reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, applies or uses a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
Appellant’s limitations simply reflects the, “the mental process for controlling the consumption to content (e.g. DRM),” without significantly more.  

Appellant’s claim 6 does not provide an inventive concept because the additional elements recited in claim 6 provide significantly more than the recited judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea of “the mental process for controlling the consumption to content (e.g. DRM),” without significantly more.

The Federal Circuit has held similar concepts abstract.  Thus, for example, the Federal Circuit has held that abstract idea include the concepts of collecting data, analyzing the data, and displaying the results of the collection and analysis, including when limited to particular content. 

The Examiner finds no indication in the Specification, nor does the Appellant direct the Examiner to any indication, that the operations recited in claim 6 require any specialized computer hardware or other inventive computer components, i.e., a particular machine, invoke any assertedly inventive programing, or that the claimed invention is implemented using other than generic computer components to perform generic computer functions.   

The Examiner finds no indication in the Specification that the claimed invention effects a transformation or reduction of a particular article to a different state or thing.  Additionally, the Examiner fails to find anything of record that attributes an improvement in technology andor a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in the 2019 Revised Guidance. 

The Examiner would like to point out that “claims for which computers are invoked merely as a tool…use of a computer as a tool – economic task, or method of conducting business, the computer acts as a device to move and hold data, but the computer is used merely in its ordinary capacity of routine computerization of bookkeeping functions are not tied to a technological advance.” 

Considered as an ordered combination, the computer functions of Appellant’s claim 6 add nothing that is not already present when the steps are considered separately; hence, the ordering of the steps is therefore, ordinary and conventional.
	
Also, the Examiner would like to point out that “an inventive concept that transforms the abstract idea into a patent-eligible invention must be significantly more than the abstract idea itself, and cannot simply be an instruction to implement or apply the abstract idea on a computer.”
In sum, on this record, we find that Appellant’s claim(s) do NOT integrate the
judicial exception into a practical application that improves existing technological processes and computer technology. This concludes the eligibility analysis on this record.  Therefore, the Examiner respectfully disagrees with the Applicant and maintains his rejection. 

	Claim 7 contains similar language or like deficiencies found in claim 6.

Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
Conferees:
/ZESHAN QAYYUM/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        
/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.



    
        
            
        
            
    

    
        1 MPEP 2173.02 III B;  “Examiners should bear in mind that "[a]n essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process." Zletz, 893 F.2d at 322, 13 USPQ2d at 1322.” MPEP 2173.02 I “I. CLAIMS UNDER EXAMINATION ARE CONSTRUED DIFFERENTLY THAN PATENTED CLAIMS”
        
        2 Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986).